 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12   ROBERT H. OUTMAN,                                 Case No.: 3:18-cv-02101-BAS-KSC
     CDCR #P-79939,
13
                                      Plaintiff,       ORDER DISMISSING ACTION
14
                         vs.
15
     DANIEL PARAMO, Warden;
16   S. SANCHEZ, Captain; WILLIAMS,
17   Correctional Counselor I; C. YORK, CCI;
     M. VILLATUERLE, CCII; B. VOGEL,
18   CCI; B. OLIVARRIA, Appeals
19   Coordinator; B. SELF; K. RODRIGUEZ,
     Psychologist; S. BAHRO, Ph.D
20   Psychologist; JOHN & JANE DOES 1-10,
21   Supervisory Mental Health Staff;
     JOHN & JANE DOES 1-10,
22   Custody Staff,
23                                  Defendants.
24
25
26         Plaintiff Robert H. Outman is a state prisoner proceeding pro se and in forma
27   pauperis. He brings claims under 42 U.S.C. § 1983 against various prison officials and
28   employees. On June 11, 2019, Defendants B. Vogel, R. Olivarria, S. Bahro, S. Searles
                                                   1
                                                                          3:18-cv-02101-BAS-KSC
 1   (formerly Sanchez), K. Rodriguez, B. Self, D. Paramo, M. Villafuerte, and C. York moved
 2   to dismiss Plaintiff’s claims against them. (ECF No. 22.) Magistrate Judge Karen S.
 3   Crawford issued a Report and Recommendation (“R&R”) recommending that this Court
 4   grant the motion to dismiss as to all of the Defendants named in the Complaint. (ECF No.
 5   32.)
 6          On December 19, 2019, the Court issued an order adopting Judge Crawford’s R&R
 7   and granting Defendants’ motion to dismiss. (ECF No. 33.) The Court dismissed
 8   Plaintiffs’ Complaint in its entirety but granted Plaintiff leave to file a First Amended
 9   Complaint. In its Order, the Court stated: “If Plaintiff chooses to amend his Complaint, he
10   must file the First Amended Complaint no later than January 21, 2020. The Court
11   warns Plaintiff that a failure to file a First Amended Complaint by January 21, 2020,
12   will result in the Court dismissing this action and closing the case.” (Id. at 3.)
13          This deadline has passed and Plaintiff has not filed an amended complaint or a
14   motion requesting an extension of time. “If a plaintiff does not take advantage of the
15   opportunity to fix his complaint, a district court may convert the dismissal of the complaint
16   into dismissal of the entire action.” Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005).
17   Accordingly, the Court dismisses Plaintiff’s action in its entirety and instructs the Clerk to
18   close the case.
19          IT IS SO ORDERED.
20
21   DATED: January 31, 2020
22
23
24
25
26
27
28
                                                   2
                                                                               3:18-cv-02101-BAS-KSC
